DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim(s) recite(s) an algorithm for decoding a LDPC code.  This judicial exception is not integrated into a practical application for the following reasons.
The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mathematical concept.  For example:

updating a variable node; 
determining n minimum values based on a min-sum algorithm (MSA); 
determining n indices based on the n minimum values; updating a check node using the n indices; 
calculating a log-likelihood ratio (LLR) value when the update of the check node is completed; and 
determining an information bit based on the LLR value, wherein n is a natural number equal to or greater than 2.

are all steps of a mathematical formula based on data relationships as shown in the specification on page 24 by Equation 14.  In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements to the abstract method are as follows: a communication apparatus comprising a processor, a memory electronically communicating with the processor, and instructions stored in the memory.  The processor, in combination with the instructions stored on the memory, serve to execute the steps of the method.  Mere instructions to implement an abstract idea on a computer merely uses the computer as a tool to perform the abstract idea (see MPEP 2106.05f).  Therefore, these additional elements are not indicative of integration into a practical application.  
In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claims 1-13 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. 2013/0283117; hereinafter referred to as Yang) in view of Kim et al (US Pat. Pub. 2020/0336156; hereinafter referred to as Kim).
As per claim 1:
	Yang teaches a method for decoding a low-density parity-check (LDPC) code, performed by a communication apparatus, the method comprising: 
updating a variable node (Fig. 6, 601; paragraph 65); 
determining n minimum values based on a min-sum algorithm (MSA) (paragraph 66); 
determining indices based on the n minimum values (paragraph 66; Fig. 4, Index); 
updating a check node using the n indices (Fig. 6, 602; paragraph 68); 
calculating a log-likelihood ratio (LLR) value when the update of the check node is completed (Fig. 6, 603; paragraph 69).
Not explicitly disclosed is determining n indices; wherein n is a natural number equal to or greater than 2; and determining an information bit based on the LLR value.  However, Kim in an analogous art teaches determining an information bit (Fig. 16, decoded codeword) based on an LLR value (paragraph 156 and Fig. 7), and determining n indices, wherein n is a natural number equal to or greater than 2 (end of paragraph 160; n=2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the min-sum algorithm of Kim in Yang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a min-sum algorithm is suggested by Yang in paragraph 34.
As per claim 8:	Yang teaches a communication apparatus for decoding a low-density parity-check (LDPC) code, the communication apparatus comprising a processor, a memory electronically communicating with the processor, and instructions stored in the memory (paragraphs 70-71), wherein when executed by the processor, the instructions cause the communication apparatus to: 
update a variable node (Fig. 6, 601; paragraph 65); 
determine n minimum values based on a min-sum algorithm (MSA) (paragraph 66); 
determine indices based on the n minimum values (paragraph 66; Fig. 4, Index); 
update a check node using the n indices (Fig. 6, 602; paragraph 68); 
calculate a log-likelihood ratio (LLR) value when the update of the check node is completed (Fig. 6, 603; paragraph 69). 
Not explicitly disclosed is determining n indices; wherein n is a natural number equal to or greater than 2; and determining an information bit based on the LLR value.  However, Kim in an analogous art teaches determining an information bit (Fig. 16, decoded codeword) based on an LLR value (paragraph 156 and Fig. 7), and determining n indices, wherein n is a natural number equal to or greater than 2 (end of paragraph 160; n=2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the min-sum algorithm of Kim in Yang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a min-sum algorithm is suggested by Yang in paragraph 34.
As per claims 6, 12:	Kim further teaches the method and apparatus above, wherein the variable node and the check node belong to a Tanner graph (Fig. 3), and the Tanner graph is generated based on an H matrix used for encoding the LDPC code (Fig. 4).
As per claims 7, 13:	Kim further teaches the method and apparatus above, wherein when a cyclic redundancy check (CRC) or syndrome check for the information bit succeeds (paragraph 61), the decoding of the LDPC code is terminated, and when the CRC or syndrome check for the information bit fails, the decoding is iteratively performed (paragraph 62).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim in view of Chaichanavong et al (US Pat. 7,752,523; hereinafter referred to as Chaichanavong). 
As per claims 2, 9:	Kim teaches the method and apparatus above, wherein the n minimum values include a first minimum value and a second minimum value, and the n indices include a first index corresponding to the first minimum value, and a second index corresponding to the second minimum value (paragraph 160).  Not explicitly disclosed is a third minimum value and a third index corresponding to the third minimum value.  However, Chaichanavong in an analogous art teaches determining a third minimum value of a min-sum algorithm (col. 17, lines 9-11).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to calculate a third minimum value and index in Yang et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the min0sum calculation could have been done with any number of minimum values, as taught by Chaichanavong (col. 17, lines 30-31).

Claims 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim in view of Boutillon et al (US Pat. Pub. 2005/0138519; hereinafter referred to as Boutillon).
As per claims 3, 10:	Yang et al teach the method and apparatus above.  Not explicitly disclosed is wherein the check node is updated based on the MSA in which a normalization coefficient is reflected.  However, Boutillon in an analogous art teaches using a normalization coefficient to compensate for the loss of performance when using min-sum approximation (paragraphs 192-193).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a normalization coefficient in the min-sum calculation of Yang et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing in order to compensate for the loss of performance when using min-sum approximation (paragraphs 192-193).
As per claims 4, 11:
	Yang et al teach the method and apparatus above.  Not explicitly disclosed is wherein the check node is updated based on the MSA in which an offset is reflected. However, Boutillon in an analogous art teaches using an offset to compensate for the loss of performance when using min-sum approximation (paragraphs 192-193).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use an offset in the min-sum calculation of Yang et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing in order to compensate for the loss of performance when using min-sum approximation (paragraphs 192-193). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim in view of Noh et al (US Pat. Pub. 2021/0218418; hereinafter referred to as Noh).
As per claim 5:	Yang et al teach the method according to claim 1.  Not explicitly disclosed is further comprising initializing one or more parameters used for decoding the LDPC code, wherein after the initialization of the one or more parameters is completed, the update operation of the variable node is performed.  However, Noh in an analogous art teaches initializing one or more parameters used for decoding the LDPC code (Fig. 10, S1005).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to initialize the parameters of Yang et al before decoding.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a necessary step for the decoding process, as shown by Noh in Fig. 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are generally directed to min-sum decoding of LDPC codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111